The appellant was indicted for assault with intent to murder, and convicted of assault and battery.
The testimony was in sharp conflict as to the details of the difficulty, and from the verdict the jury evidently believed the contention of the state and its witnesses, and there was abundant testimony upon which to predicate the verdict.
There was no reversible error in the rulings of the court on the introduction of the testimony.
The written charge refused to the defendant was substantially covered by the court's oral charge.
There is no error in the record, and the judgment is affirmed.
Affirmed.